Case 2:19-cv-00257-JRG Document 33 Filed 10/28/19 Page 1 of 33 PageID #: 168



                         UNITED STATES DISTRICT COURT
                       IN THE EASTERN DISTRICT OF TEXAS
                              MARSHALL DIVISION


  OYSTER OPTICS, LLC,
                                                    C.A. No. 2:19-cv-00257
                Plaintiff,

         v.                                         JURY TRIAL DEMANDED

  INFINERA CORPORATION,
  CORIANT (USA) INC., CORIANT
  NORTH AMERICA, LLC, and
  CORIANT OPERATIONS, INC.,

                Defendants.


    FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT, FRAUD,
                      AND CONCEALMENT


         This is an action for patent infringement arising under the Patent Laws of the United

  States of America, 35 U.S.C. § 1 et seq. in which Plaintiff Oyster Optics (“Plaintiff” or

  “Oyster”) makes the following allegations against Defendant Infinera Corporation

  (“Infinera”) and Defendants Coriant (USA) Inc., Coriant North America, LLC, and Coriant

  Operations, Inc. (collectively “Coriant Defendants” and together with Infinera the

  “Defendants”):

                                          PARTIES

         1.     Oyster Optics, LLC is a Texas company, and has a place of business at

  11921 Freedom Drive, Suite 550, Reston, VA 20190.

         2.     On information and belief, Infinera Corporation is a Delaware corporation

  with its principal place of business at 140 Caspian Court, Sunnyvale, CA 94089-1000.

  Infinera can be served through its registered agent, Corporation Service Company DBA



                                              1
Case 2:19-cv-00257-JRG Document 33 Filed 10/28/19 Page 2 of 33 PageID #: 169



  CSC-Lawyers INCO, 211 E. 7th Street, Suite 620, Austin, TX 78701. On information and

  belief, Infinera product(s) power CyrusOne’s Texas Internet Exchange (IX), the first

  statewide IX in the United States.

          3.     On information and belief, Coriant (USA) Inc. is a Delaware corporation.

  Coriant (USA) Inc. can be served through its registered agent, National Registered Agents,

  Inc., at 1999 Bryan St., Ste. 900, Dallas, TX 75201. On information and belief Coriant

  (USA) Inc. has been indirectly owned by Infinera since October 1, 2018.

          4.     On information and belief, Coriant North America, LLC. is a Delaware

  corporation. Coriant North America LLC can be served through its registered agent,

  National Registered Agents, Inc., at 1999 Bryan St., Ste. 900, Dallas, TX 75201. On

  information and belief Coriant North America LLC has been indirectly owned by Infinera

  since October 1, 2018.

          5.     On information and belief, Coriant Operations, Inc. is a Delaware

  corporation. Coriant Operations, Inc. can be served through its registered agent, National

  Registered Agents, Inc., at 1999 Bryan St., Ste. 900, Dallas, TX 75201. On information

  and belief Coriant Operations, Inc. has been indirectly owned by Infinera since October 1,

  2018.

                              JURISDICTION AND VENUE

          6.     This action arises under the patent laws of the United States, Title 35 of the

  United States Code. This Court has original subject matter jurisdiction pursuant to 28

  U.S.C. §§ 1331 and 1338(a).

          7.     Oyster’s fraud and concealment claims arise from acts committed by the

  Defendants in settling an action that was pending before this Court. A copy of the




                                               2
Case 2:19-cv-00257-JRG Document 33 Filed 10/28/19 Page 3 of 33 PageID #: 170



  Settlement and License Agreement between Oyster and the Coriant Defendants is included

  as Exhibit A to Defendants’ Answer, Affirmative Defenses, and Counterclaims. (Dkt. 17,

  Ex. A). The settlement agreement provides that disputes under that agreement shall be

  subject to the jurisdiction and venue of this Court. Infinera has pleaded affirmative defenses

  and counterclaims of release and license to Oyster’s infringement claims in this action

  based upon the Coriant settlement agreement. Accordingly, the validity, enforceability, and

  interpretation of the Oyster-Coriant settlement agreement is at issue in both Oyster’s patent

  infringement claims against Infinera and Oyster’s fraud and concealment claims against

  the Defendants. Thus, this Court has subject matter jurisdiction under 28 U.S.C. §§ 1331,

  1338(a). and 1367(a).

          8.      This Court has personal jurisdiction over Defendants in this action because

  each Defendant has committed acts within the Eastern District of Texas giving rise to this

  action and has established minimum contacts with this forum such that the exercise of

  jurisdiction over Defendants would not offend traditional notions of fair play and

  substantial justice. Defendants, directly and through subsidiaries or intermediaries, have

  committed and continue to commit acts of infringement in this District by, among other

  things, offering to sell and selling products and/or services that infringe the asserted patents.

          9.      This Court has personal jurisdiction over Defendants in this action because,

  among other reasons, Defendants have committed acts within the Eastern District of Texas

  giving rise to this action and have established minimum contacts with the forum state of

  Texas. Defendants directly and/or through subsidiaries, parents, or intermediaries

  (including distributors, retailers, and others), have committed and continue to commit acts

  of infringement in this District by, among other things, making, using, importing, offering




                                                 3
Case 2:19-cv-00257-JRG Document 33 Filed 10/28/19 Page 4 of 33 PageID #: 171



  for sale, and/or selling products and/or services that infringe the patents-in-suit. Defendants

  have, in prior cases, acknowledged the propriety of jurisdiction of this Court, such as in

  Civil Action No. 2:16-cv-1295 (E.D. Tex. November 23, 2016) and in Civil Action No.

  2:16-cv-1302 (E.D. Tex. November 24, 2016). Thus, Defendants purposefully availed

  themselves of the benefits of doing business in the State of Texas and the exercise of

  jurisdiction over Defendants would not offend traditional notions of fair play and

  substantial justice. Infinera is registered to do business in the State of Texas and has

  appointed Corporation Service Company DBA CSC-Lawyers INCO, 211 E. 7th Street,

  Suite 620, Austin, TX 78701 as its agent for service of process. The Coriant Defendants

  are registered to do business in the State of Texas, and have appointed National Registered

  Agents, Inc., at 1999 Bryan St., Ste. 900, Dallas, TX 75201, as their agent for service of

  process.

         10.     Venue is proper in this District under 28 U.S.C. §§ 1391 (b)-(c) and 1400(b)

  because Defendants are subject to personal jurisdiction in this District, have transacted

  business in this District and have committed acts of patent infringement in this District.

  Furthermore, in prior cases brought in this District, Defendants have not challenged the

  propriety of venue in this District. See, e.g., Civil Action No. 2:16-cv-1295 (E.D. Tex.

  November 23, 2016), in Civil Action No. 2:16-cv-1302 (E.D. Tex. November 24, 2016),

  Civil Action No. 2:18-cv-206 (E.D. Tex. May 15, 2018). During times at which

  infringement alleged in this complaint occurred, Defendants have maintained one or more

  regular and established places of business in this District, including at 4100 Midway Road,

  Suite 1120, Carrollton, TX 75007.




                                                4
Case 2:19-cv-00257-JRG Document 33 Filed 10/28/19 Page 5 of 33 PageID #: 172



                                   COUNT I
                     INFRINGEMENT OF U.S. PATENT NO. 6,665,500

          11.     Plaintiff realleges and incorporates by reference the foregoing paragraphs,

  as if fully set forth herein.

          12.     In the early 2000s, Oyster Optics, Inc., a research, development, and

  engineering company, was focused upon innovation in government, commercial, security,

  and broad-band applications of leading edge fiber optics technology. Mr. Peter (“Rocky”)

  Snawerdt was at Oyster Optics, Inc. when he invented the subject matter of U.S. Patent

  Nos. 6,665,500 (“the ’500 Patent”).

          13.     Oyster is the owner by assignment of the ’500 Patent entitled “Dual-Mode

  Fiber Optic Telecommunications System and Method.” The ’500 Patent was duly and

  legally issued by the United States Patent and Trademark Office on December 16, 2003. A

  true and correct copy of the ’500 Patent is included as Exhibit A.

          14.     On information and belief, Infinera has offered for sale, sold and/or

  imported into the United States Infinera products and services that infringe the ’500 patent,

  and continues to do so.

          15.     On information and belief, Defendants make, use, offer for sale and/or sell

  in the United States the products and services that infringe various claims of the ’500 Patent,

  and continue to do so. These products include, without limitation, products utilizing

  Infinera’s “Infinite Capacity Engine” (“ICE”). According to Infinera, ICE is a “family of

  optical engines [that deliver] cloud scale capacity for Infinera Intelligent Transport

  Networks,” ICE Version 4 (“ICE 4”) was first introduced in 2016, and ICE version 5 (“ICE

  5”) was announced in 2018. According to Infinera, ICE 4 “powers a broad range of Infinera

  products from the compact, disaggregated Cloud Xpress 2 and XT-Series Meshponders to



                                                5
Case 2:19-cv-00257-JRG Document 33 Filed 10/28/19 Page 6 of 33 PageID #: 173



  the DTN-X XTC family, serving a wide variety of metro, long haul, and subsea

  applications.” On information and belief, the ICE 4 and ICE 5 drive Infinera’s DTN, DTN-

  X, DTN-X-XTC, FlexILS, and Cloud Xpress platforms. The infringing products also

  include, without limitation, the Coriant and Infinera Groove G30 DCI Platform. The

  exemplary products utilizing ICE 4 and ICE 5 and the Groove G30 named in this paragraph

  shall be referred to collectively hereinafter as the “Accused Instrumentalities.”

         16.     On information and belief, Defendants have directly infringed and continue

  to infringe the ’500 Patent, for example, by making, selling, offering for sale, and/or

  importing the Accused Instrumentalities, and through their own use and testing of the

  Accused Instrumentalities, which constitute the optical data transmitter of Claim 1 of

  the ’500 Patent comprising a laser; a phase modulator for phase modulating light from the

  light source; and a controller having an input for receiving an electronic data stream, the

  controller in a first mode controlling the phase modulator so as to create phase-modulated

  optical signals in the light from the laser as a function of the electronic data stream and the

  controller in a second alternate mode amplitude-modulating the light from the laser as a

  function of the electronic data stream, the first mode and the second mode occurring at

  different times.      Upon information and belief, Defendants use the Accused

  Instrumentalities, which are infringing systems, for their own internal non-testing business

  purposes, while testing the Accused Instrumentalities, and while providing technical

  support and repair services for the Accused Instrumentalities to Defendants’ customers.

         17.     On information and belief, Defendants knew of the ’500 Patent and knew

  of their infringement, including by way of this lawsuit. By the time of trial, Defendantswill




                                                6
Case 2:19-cv-00257-JRG Document 33 Filed 10/28/19 Page 7 of 33 PageID #: 174



  have known and intended (since receiving such notice) that their continued actions would

  actively induce and contribute to the infringement of the claims of the ’500 Patent.

         18.     On information and belief, use of the Accused Instrumentalities in their

  ordinary and customary fashion results in infringement of the claims of the ’500 Patent.

         19.     Defendants’ affirmative acts of making, using, selling, offering for sale,

  and/or importing the Accused Instrumentalities have induced and continue to induce users

  of the Accused Instrumentalities to use the Accused Instrumentalities in their normal and

  customary way to infringe the claims of the ’500 Patent, knowing that when the Accused

  Instrumentalities are used in their ordinary and customary manner, such systems constitute

  on optical data transmitter comprising: a laser; a phase modulator for phase modulating

  light from the light source; and a controller having an input for receiving an electronic data

  stream, the controller in a first mode controlling the phase modulator so as to create phase-

  modulated optical signals in the light from the laser as a function of the electronic data

  stream and the controller in a second alternate mode amplitude-modulating the light from

  the laser as a function of the electronic data stream, the first mode and the second mode

  occurring at different times. Defendants also induce their customers to use the Accused

  Instrumentalities to infringe other claims of the ’500 Patent. Defendants specifically

  intended and were aware that the normal and customary use of the Accused

  Instrumentalities on compatible systems would infringe the ’500 Patent. Defendants

  performed the acts that constitute induced infringement, and would induce actual

  infringement, with the knowledge of the ’500 Patent and with the knowledge, or willful

  blindness to the probability, that the induced acts would constitute infringement. On

  information and belief, Defendants engaged in such inducement to promote the sales of the




                                                7
Case 2:19-cv-00257-JRG Document 33 Filed 10/28/19 Page 8 of 33 PageID #: 175



  Accused Instrumentalities, e.g., through Defendants’ user manuals, product support,

  marketing materials, demonstrations, installation support, and training materials to actively

  induce the users of the accused products to infringe the ’500 Patent. Accordingly,

  Defendants have induced and continue to induce end users of the accused products to use

  the accused products in their ordinary and customary way with compatible systems to make

  and/or use systems infringing the ’500 Patent, knowing that such use of the Accused

  Instrumentalities with compatible systems will result in infringement of the ’500 Patent.

  Accordingly, Defendants have been (since at least as of filing of the original complaint),

  and currently are, inducing infringement of the ’500 Patent, in violation of 35 U.S.C. §

  271(b).

            20.   Defendants have also infringed, and continue to infringe, claims of the ’500

  patent by offering to commercially distribute, commercially distributing, making, and/or

  importing the Accused Instrumentalities, which are used in practicing the process, or using

  the systems, of the ’500 patent, and constitute a material part of the invention. Defendants

  know the components in the Accused Instrumentalities to be especially made or especially

  adapted for use in infringement of the ’500 patent, not a staple article, and not a commodity

  of commerce suitable for substantial noninfringing use. For example, the ordinary way of

  using the Accused Instrumentalities infringes the patent claims, and as such, is especially

  adapted for use in infringement. Accordingly, Defendants have been, and currently are,

  contributorily infringing the ‘500 patent, in violation of 35 U.S.C. § 271(c).

            21.   The Accused Instrumentalities include “[a]n optical data transmitter:”




                                               8
Case 2:19-cv-00257-JRG Document 33 Filed 10/28/19 Page 9 of 33 PageID #: 176




  https://www.infinera.com/wp-content/uploads/2016/03/Infinera-BR_Infinite-Capacity-

  Engine.pdf.




  Coriant Groove G30 DCI Platform Data Sheet at 1.



                                           9
Case 2:19-cv-00257-JRG Document 33 Filed 10/28/19 Page 10 of 33 PageID #: 177




   Implementation Agreement for CFP2-Analogue Coherent Optics Module, OIF-CFP2-

   ACO-01.0, at 14.

          22.    The Accused Instrumentalities include “a laser:”




   https://www.infinera.com/wp-content/uploads/2016/03/Infinera-BR_Infinite-Capacity-

   Engine.pdf.




                                             10
Case 2:19-cv-00257-JRG Document 33 Filed 10/28/19 Page 11 of 33 PageID #: 178




   Coriant Groove G30 DCI Platform Data Sheet at 4.




   Implementation Agreement for CFP2-Analogue Coherent Optics Module, OIF-CFP2-

   ACO-01.0, at 14.

          23.    The Accused Instrumentalities include “a phase modulator for phase

   modulating light from the light source.” For example, the Accused Instrumentalities use

   BPSK and/or QPSK phase modulation.




                                             11
Case 2:19-cv-00257-JRG Document 33 Filed 10/28/19 Page 12 of 33 PageID #: 179




   https://www.infinera.com/wp-content/uploads/2016/03/Infinera-BR_Infinite-Capacity-

   Engine.pdf.




   Coriant Groove G30 DCI Platform Data Sheet at 2.


          24.     The Accused Instrumentalities further include “a controller having an input

   for receiving electronic data”:




                                              12
Case 2:19-cv-00257-JRG Document 33 Filed 10/28/19 Page 13 of 33 PageID #: 180




   https://www.infinera.com/wp-content/uploads/2016/03/Infinera-BR_Infinite-Capacity-

   Engine.pdf.




                                            13
Case 2:19-cv-00257-JRG Document 33 Filed 10/28/19 Page 14 of 33 PageID #: 181




   Implementation Agreement for CFP2-Analogue Coherent Optics Module, OIF-CFP2-

   ACO-01.0, at 14.

          25.     The Accused Instrumentalities further include “the controller in a first mode

   controlling the phase modulator so as to create phase-modulated optical signals in the light

   from the laser as a function of the electronic data stream”:




                                                14
Case 2:19-cv-00257-JRG Document 33 Filed 10/28/19 Page 15 of 33 PageID #: 182




   https://www.infinera.com/wp-content/uploads/2016/03/Infinera-BR_Infinite-Capacity-

   Engine.pdf.




                                            15
Case 2:19-cv-00257-JRG Document 33 Filed 10/28/19 Page 16 of 33 PageID #: 183




   Coriant Groove G30 DCI Platform Data Sheet at 2.

          19.      The Accused Instrumentalities further include “the controller in a second

   alternate mode amplitude-modulating the light from the laser as a function of the electronic

   data stream”:




                                               16
Case 2:19-cv-00257-JRG Document 33 Filed 10/28/19 Page 17 of 33 PageID #: 184




   https://www.infinera.com/wp-content/uploads/2016/03/Infinera-BR_Infinite-Capacity-

   Engine.pdf.




   Coriant Groove G30 DCI Platform Data Sheet at 2.

          20.    The Accused Instrumentalities further include “the first mode and the

   second mode occurring at different times.” For example, the Accused Instrumentalities

   transmit using PSK or QAM on a given wavelength at different times:




                                            17
Case 2:19-cv-00257-JRG Document 33 Filed 10/28/19 Page 18 of 33 PageID #: 185




   https://www.infinera.com/wp-content/uploads/2016/03/Infinera-BR_Infinite-Capacity-

   Engine.pdf.




   Coriant Groove G30 DCI Platform Data Sheet at 2.

          19.     Defendants also infringe other claims of the ’500 Patent, directly and

   through inducing infringement and contributory infringement.

          20.     By making, using, offering for sale, selling and/or importing into the United

   States the Accused Instrumentalities, and touting the benefits of using the Accused

   Instrumentalities’ accused features, Defendants have injured Oyster and are liable to Oyster

   for infringement of the ’500 Patent pursuant to 35 U.S.C. § 271.


                                               18
Case 2:19-cv-00257-JRG Document 33 Filed 10/28/19 Page 19 of 33 PageID #: 186



           21.     As a result of Defendants’ infringement of the ’500 Patent, Plaintiff Oyster

   is entitled to monetary damages in an amount adequate to compensate for Defendants’

   infringement, but in no event less than a reasonable royalty for the use made of the

   invention by Defendants, together with interest and costs as fixed by the Court.

                                           COUNT II
                                            FRAUD

           22.     Plaintiff realleges and incorporates by reference the foregoing paragraphs

   as if fully set forth herein.

           23.     Oyster is a patent-licensing entity, which exists to license its patented

   technologies and whose revenue depends entirely on obtaining license payments from

   companies that use, have used, or would like to use its patented technologies.

           24.     On November 24, 2016, Plaintiff, Oyster, filed a complaint for patent

   infringement in the United States District Court for the Eastern District of Texas against

   Coriant America Inc. and Tellabs, Inc. alleging infringement of various patents (Case No.

   2:16-CV-01302-JRG) (the “2016 Coriant Litigation”). Around the same time, Plaintiff

   Oyster filed separate infringement actions (“Pending Actions Against Other Named

   Defendants”) in the Eastern District of Texas, covering unrelated, competitive

   telecommunications products made and sold by competitors of the Coriant Defendants,

   such as Infinera, Alcatel-Lucent USA, Inc., Ciena Corporation, and Cisco Systems, Inc.

   On February 24, 2017, Oyster filed an amended complaint in the 2016 Coriant Litigation,

   naming the Coriant Defendants as defendants.

           25.     On November 23, 2016, Oyster filed a complaint for patent infringement in

   the Eastern District of Texas against Infinera Corporation, alleging infringement of various

   patents (Case No. 2:16-CV-01295-JRG).



                                                19
Case 2:19-cv-00257-JRG Document 33 Filed 10/28/19 Page 20 of 33 PageID #: 187



          26.     Oyster’s patent lawsuits in the Eastern District of Texas against the Coriant

   Defendants, Infinera, and their competitors were consolidated for all pretrial issues,

   including discovery, claim construction, and summary judgment. From the outset, the

   defendants in these consolidated lawsuits formed a joint defense group and coordinated

   closely on their consolidated matters, including on their challenges to the validity of

   Oyster’s patents and on the scheduling of various pretrial events.

          27.     On May 15, 2018, Oyster filed a second complaint for patent infringement

   in the Eastern District of Texas against Infinera Corporation. On June 8, 2018, Oyster’s

   two patent lawsuits against Infinera were consolidated into a single case (Case No. 2:18-

   cv-00206) (the “Infinera Litigation”).

          28.     In the 2016 Coriant Litigation, Plaintiff Oyster accused certain Coriant

   products (“Coriant Accused Products”) of infringing asserted claims of its various patents.

   The 2016 Coriant Litigation progressed through discovery.

          29.     Throughout the 2016 Coriant Litigation, the Defendants represented,

   through discovery responses and settlement discussions under Federal Rules of Evidence

   Rule 408, that there was no overlap between the Coriant Accused Products and the products

   of the other defendants named in the separately filed cases, such as Infinera.

          30.     As set forth in further detail below, during each discussion or mediation

   with Coriant, Oyster made clear that the price of the settlement—i.e., the licensing revenue

   that it would receive from Coriant—was by far the most important term, and that this

   settlement price depended on Coriant’s market share compared to the defendants in

   Oyster’s other lawsuits. Oyster used the same approach with the other defendants, tying




                                               20
Case 2:19-cv-00257-JRG Document 33 Filed 10/28/19 Page 21 of 33 PageID #: 188



   the price of a license for a particular defendant to its market share in the technology covered

   by Oyster’s patents.

             31.   Coriant confirmed that it understood that Oyster insisted that the settlement

   price depended on market share and negotiated with Oyster on this basis. Coriant made use

   of its claimed market share of 8-10% in the relevant market to negotiate a settlement with

   Oyster.

             32.   At the same time, while Oyster-Coriant settlement discussions were

   ongoing, Coriant entered into discussions with Infinera for the purpose of exploring a

   complete purchase by Infinera of the Coriant Defendants’ assets. Coriant never disclosed

   any information or documents reflecting these discussions during discovery of the 2016

   Coriant Litigation, despite an ongoing obligation to do so under Local Rules of the Eastern

   District of Texas. Instead of disclosing this information, Coriant called retired United

   States District Judge David Folsom, the court assigned mediator, to schedule an immediate

   mediation between it and Plaintiff Oyster.

             33.   That mediation—which had the stated goal of settling the 2016 Coriant

   Litigation and only the Coriant Litigation—was scheduled for the second week of April

   2018.

             34.   During the mediation, held April 11, 2018 in Dallas, Texas, the two sides

   conducted settlement negotiations, both through Judge Folsom and directly, to settle the

   2016 Coriant Litigation. Oyster communicated to the Coriant Defendants that its settlement

   demands were based in large part on Coriant’s relative market share and on Coriant’s

   willingness to settle its case first amongst all the named defendants. During the mediation,

   Coriant made specific references to the market share of other infringers, arguing for




                                                 21
Case 2:19-cv-00257-JRG Document 33 Filed 10/28/19 Page 22 of 33 PageID #: 189



   example that Coriant’s price to settle should be reduced because it was “half the size” of

   Infinera. Thus, before the first offer was given—and again and again throughout the day—

   the two sides discussed market share information and other pertinent information to assist

   them with furthering the goal of settling only the 2016 Coriant Litigation. To this end,

   Oyster also communicated to the Coriant Defendants that a settlement would provide

   Coriant final resolution of Oyster’s asserted patent claims on its products, but not any of

   the products of the other named defendants in the Pending Actions Against Other Named

   Defendants. Likewise, throughout the day, Coriant asked if there were any way to get a

   much lower settlement demand if the Coriant Defendants were the “first movers”—as

   compared to the other named defendants—in obtaining a license to the particular patent

   families at issue. As a sign of good faith, Oyster agreed to a significant discount for Coriant

   for this reason.

           35.        During the April 11, 2018 mediation session, understanding that these

   points were the main premise and guiding framework on which the settlement-demand

   price was based, the Coriant Defendants agreed, and the parties were able to enter a

   Memorandum of Understanding or “MOU” based on them. Oyster’s outside counsel,

   acting on behalf of Oyster, and Coriant’s outside counsel, acting on behalf of Coriant,

   exchanged emails on April 11, 2018, expressing their respective parties’ agreement to the

   MOU. The settlement framework was stated in the MOU itself as a “settlement of the

   current case.” And the fact that it was a “significant one-time discount” vis-à-vis other

   named defendants was so important that the parties decided to identify them expressly in

   the MOU.




                                                 22
Case 2:19-cv-00257-JRG Document 33 Filed 10/28/19 Page 23 of 33 PageID #: 190



          36.     Throughout the April 11, 2018 mediation session, the Coriant Defendants

   never communicated to Oyster or the mediator, Judge Folsom, that they were in serious

   negotiations to be purchased by Infinera, even after they learned the proposed settlement

   amount was based on the risks and cost and size of the 2016 Coriant Litigation as compared

   to the other Pending Actions Against Other Named Defendants and also after they were

   able to get a significant one-time discount based purely on the fact that they were “first

   movers” in comparison to other named defendants. In short, Coriant knew that the single

   most material term of the MOU was the price of the settlement and knew it was calculated

   and premised on settling the 2016 Coriant Litigation and not the other Pending Actions

   Against Other Named Defendants, but stayed silent and kept their negotiations with

   Infinera hidden from Oyster.

          37.     Indeed, after learning how material the scope of the license was to the price,

   the Coriant Defendants did not just remain silent, but to obtain a lower price for the release

   and license they stated, to Oyster and Judge Folsom, that if they were able to quickly settle

   the case, they would discuss their willingness to assist Oyster in obtaining higher licensing

   value from the other named defendants in the other Pending Actions Against Other Named

   Defendants. This would be done by obtaining a broader portfolio license and assisting

   Oyster in another assertion campaign, before the International Trade Commission, against

   the defendants in the Pending Actions Against Other Named Defendants. Indeed, from

   before their MOU was signed, to the draft “longform” agreement the parties circulated, and

   all the way up to the final executed longform settlement agreement, the Coriant Defendants

   actively stated their intent to only settle the 2016 Coriant Litigation.




                                                 23
Case 2:19-cv-00257-JRG Document 33 Filed 10/28/19 Page 24 of 33 PageID #: 191



          38.     But the Coriant Defendants clearly knew these statements—and the

   omission of facts they knew were critical to the price and the MOU itself—were false and

   misleading in light of the Defendants’ later plan that Infinera pursue a release and license

   defense based upon Oyster’s settlement with Coriant. In particular, the Coriant Defendants

   knowingly and intentionally misstated the revenue of products that would be covered by

   Oyster’s settlement with them, by comparing their own revenue to Infinera’s and implying

   that Infinera’s revenues would not be covered by the settlement.

          39.     The secret negotiations between Infinera and Coriant continued to make

   significant progress while the settlement discussions continued with Oyster. The

   Defendants never disclosed this fact to Oyster. This is true despite: (a) Defendants’ ongoing

   obligations to produce all relevant documents in the 2016 Coriant Litigation and the

   Infinera Litigation; (b) the Coriant Defendants’ separate obligation to disclose facts

   knowing they were material to the settlement agreement; and (c) all being done in light of

   the Coriant Defendants’ plan for Infinera to pursue a release and license defense after

   Coriant was acquired by Infinera.

          40.     To the contrary, the Defendants did just the opposite. They continued to

   keep these facts silent and actively prevented their disclosure to Oyster and mediator Judge

   Folsom.

          41.     The Defendants went beyond mere omission of material facts in their effort

   to orchestrate their fraudulent scheme. On April 27, 2018, in an email from Coriant’s

   outside counsel to Oyster’s outside counsel, the Coriant Defendants provided redline

   revisions to the draft settlement agreement. But instead of communicating the hidden secret

   information behind Coriant’s redlines—and the plans Coriant had behind them—the




                                                24
Case 2:19-cv-00257-JRG Document 33 Filed 10/28/19 Page 25 of 33 PageID #: 192



   Coriant Defendants instead characterized those redlines, in Coriant’s outside counsel’s

   email, as not actually “extensive.” And later, in an email sent by Coriant’s outside counsel

   to Oyster’s outside counsel on May 30, 2018, the Coriant Defendants actually represented

   that they still only intended to cover the Coriant Defendants, their customers and their

   suppliers—and no one else.

          42.     Nevertheless, Oyster specifically added several additional safeguards to the

   settlement agreement’s release, to further effectuate and memorialize its limits as well as

   the parties’ discussions and premises around them. These included: (a) clarifying that the

   limited scope of the release covered only those activities that were “asserted or assertible”

   up to “the Effective Date;” (b) expressly excluding from its scope all products that had

   been sold by “Third Parties”; and (c) asking for—and expressly obtaining—a

   representation and warranty from the Coriant Defendants and their Affiliates that there was

   no overlap between their product sales activities and the products of “any of the other

   named Defendants in the Consolidated Litigation.” If that ever were untrue, the remedy

   would be to exclude those other products from the scope of the release. Oyster also included

   an anti-circumvention clause, to prevent any attempt by a party to the contract to ever

   “circumvent or frustrate” the purposes of it, which plainly were to settle only the 2016

   Coriant Litigation between the Coriant Defendants and Oyster. In other words, Oyster

   made clear the limits on the scope of the release and license and asked for additional

   representations to protect Oyster’s interests.

          43.     Oyster also limited the scope of the license to certain of Oyster’s patents.

   While Oyster was willing to license its entire portfolio to Coriant for an appropriate price,

   Coriant opted to license only the patents that had been asserted against it by Oyster and




                                                25
Case 2:19-cv-00257-JRG Document 33 Filed 10/28/19 Page 26 of 33 PageID #: 193



   other patents related to those asserted patents in certain ways and thereby to pay a lower

   price to settle with Oyster. Accordingly, the list of patents licensed by Oyster to Coriant in

   the settlement agreement excludes the ’500 patent.

          44.     Oyster and Coriant had several phone calls, including with Judge Folsom,

   and the Coriant Defendants never once mentioned their ongoing negotiations to be acquired

   by Infinera. Instead, they misdirected the conversations and confirmed, both in talks and

   the May 30, 2018 email from Coriant’s outside counsel to Oyster’s outside counsel, that

   they wanted to quell any concerns that they were “increas[ing] the scope of the rights

   conveyed” in the MOU. They also stated and suggested, including in that email, the scope

   of the release could go no further than covering their current customers and suppliers of

   their own products.

          45.     Oyster and the Coriant Defendants finally signed their settlement agreement

   on June 28, 2018 (“Oyster-Coriant Settlement and License Agreement”).

          46.     Days later, in July 2018, the Coriant Defendants immediately formally

   completed their negotiations to be acquired by Infinera and only then publicly announced

   the planned acquisition. On information and belief, the Oyster-Coriant Settlement and

   License Agreement assisted Coriant in obtaining Infinera’s agreement to purchase it and

   in obtaining a more favorable price from Infinera.

          47.     On October 1, 2018, Infinera closed its acquisition of Coriant and acquired

   ownership of the Coriant Defendants. On October 26, 2018, Infinera amended its answer

   in the Infinera Litigation to add affirmative defenses of release and license. Infinera

   contended that it was a third-party beneficiary of the release and license granted by Oyster

   in its settlement with the Coriant Defendants. On November 29, 2018, Infinera moved for




                                                26
Case 2:19-cv-00257-JRG Document 33 Filed 10/28/19 Page 27 of 33 PageID #: 194



   summary judgment that Oyster’s patent infringement claims were barred by Infinera’s

   release and license defenses. On June 25, 2019, Infinera’s motion for summary judgment

   was granted, and on June 28, 2019 judgment was entered in Infinera’s favor. In granting

   Infinera summary judgment, the court relied upon language added to the settlement

   agreement in the Coriant Defendants’ April 27, 2018 redline revisions. In deciding

   summary judgment, the court did not address the issue of whether Oyster was fraudulently

   induced to enter into the settlement agreement.

          48.     From at least the date their negotiations with Infinera began, through the

   signing of the Oyster-Coriant Settlement and License Agreement, the Defendants were in

   possession of the highly material fact that Infinera intended to purchase the Coriant

   Defendants. The Defendants were aware that Oyster did not know these material facts and

   that Oyster was acting on the basis of its mistaken belief that the Coriant Defendants were

   dealing with it in good faith.

          49.     The Defendants made the statements set forth above—including statements

   concerning the claims and products Coriant sought to cover in the release and license, and

   concerning the practical effects of redlines that they proposed—and failed to disclose the

   material facts set forth above with an intent to deceive Oyster concerning the planned

   acquisition of the Coriant Defendants by Infinera and concerning Coriant’s goals in

   negotiating and executing the Oyster-Coriant Settlement and License Agreement.

          50.     Oyster justifiably relied upon the bad-faith representations made by the

   Coriant Defendants and were harmed by the Defendants’ silence regarding these material

   facts. In reliance upon the misrepresentations and omissions of material fact by the

   Defendants, Oyster was fraudulently induced to enter into the Oyster-Coriant Settlement




                                               27
Case 2:19-cv-00257-JRG Document 33 Filed 10/28/19 Page 28 of 33 PageID #: 195



   and License Agreement containing a release and license that Infinera subsequently

   contended extended to cover its own acts of patent infringement of Oyster’s patents.

   Without Defendants’ misrepresentations and omissions of material fact, Oyster would not

   have entered into the Oyster-Coriant Settlement and License Agreement without further

   modifications to its terms and would not have suffered the harms that have resulted from

   that agreement.

          51.     As a proximate result of these misrepresentations and omissions of material

   fact, Oyster’s patent infringement claims against Infinera have been dismissed. Oyster has

   thus been denied compensation—by patent infringement damages or by payment for a

   settlement and license—for Infinera’s infringement of the Oyster patents.

          52.     Oyster further faces ongoing harm from these misrepresentations and

   omissions of material fact. For example, in its initial Complaint in this action, Oyster

   asserted the ’500 patent against Infinera; Defendants have asserted affirmative defenses of

   express license, implied license, and release, as well as counterclaims for a declaratory

   judgment of validity and enforceability of the Oyster-Coriant Settlement and License

   Agreement and for a declaratory judgment of express or implied license and release. Thus,

   Defendants’ misrepresentations and omissions of material fact threaten to deprive Oyster

   of compensation for Infinera’s infringement of the ’500 patent as well, either as patent

   infringement damages or by payment for a settlement and license.

          53.     The aforementioned conduct of the Defendants was an intentional

   misrepresentation, deceit, or concealment of material facts known to the Defendants with

   the intention on the part of the Defendants of depriving Oyster of property or legal rights

   or otherwise causing injury, and constitutes malicious and oppressive conduct that




                                               28
Case 2:19-cv-00257-JRG Document 33 Filed 10/28/19 Page 29 of 33 PageID #: 196



   subjected Oyster to a cruel and unjust hardship in conscious disregard of Oyster’s rights,

   so as to justify an award of exemplary and punitive damages.

                                            COUNT III
                                        CONCEALMENT
           54.     Plaintiff realleges and incorporates by reference the foregoing paragraphs

   as if fully set forth herein.

           55.     From at least the date the negotiations between Coriant and Infinera began,

   through the signing of the Oyster-Coriant Settlement and License Agreement, the

   Defendants were in possession of highly material facts associated with Infinera’s intent to

   purchase the Coriant Defendants. The Defendants were aware that Oyster did not know

   these material facts and that Oyster was acting on the basis of its mistaken belief that the

   Coriant Defendants were dealing with it in good faith.

           56.     The Defendants made the statements set forth above—including statements

   concerning the claims and products Coriant sought to cover in the release and license, and

   concerning the practical effects of revised draft settlement agreements they proposed—and

   failed to disclose the material facts set forth above with an intent to deceive Oyster

   concerning the planned acquisition of the Coriant Defendants by Infinera and concerning

   Coriant’s goals in negotiating and executing the Oyster-Coriant Settlement and License

   Agreement.

           57.     Oyster justifiably relied upon the bad faith representations made by the

   Coriant Defendants and were harmed by their silence regarding these material facts. Had

   the Defendants disclosed these facts to Oyster, Oyster reasonably would have acted

   differently in negotiating and entering into the Oyster-Coriant Settlement and License

   Agreement. Oyster was harmed by entering into the Oyster-Coriant Settlement and License




                                               29
Case 2:19-cv-00257-JRG Document 33 Filed 10/28/19 Page 30 of 33 PageID #: 197



   Agreement containing a release and license that Infinera subsequently contended extended

   to cover its own acts of patent infringement of Oyster’s patents.

          58.     As a proximate result of these misrepresentations and omissions of material

   fact, Oyster’s patent infringement claims against Infinera have been dismissed. Oyster has

   thus been denied compensation—by patent infringement damages or by payment for a

   settlement and license—for Infinera’s infringement of the Oyster patents.

          59.     Oyster further faces ongoing harm from these misrepresentations and

   omissions of material fact. For example, in its initial Complaint in this action, Oyster

   asserted the ’500 patent against Infinera; Defendants have asserted affirmative defenses of

   express license, implied license, and release, as well as counterclaims for a declaratory

   judgment of validity and enforceability of the Oyster-Coriant Settlement and License

   Agreement and for a declaratory judgment of express or implied license and release. Thus,

   Defendants’ misrepresentations and omissions of material fact threaten to deprive Oyster

   of compensation for Infinera’s infringement of the ’500 patent as well, either as patent

   infringement damages or by payment for a settlement and license.

          60.     The aforementioned conduct of the Defendants was an intentional

   misrepresentation, deceit, or concealment of material facts known to the Defendants with

   the intention on the part of the Defendants of depriving Oyster of property or legal rights

   or otherwise causing injury, and constitutes malicious and oppressive conduct that

   subjected Oyster to a cruel and unjust hardship in conscious disregard of Oyster’s rights,

   so as to justify an award of exemplary and punitive damages.




                                               30
Case 2:19-cv-00257-JRG Document 33 Filed 10/28/19 Page 31 of 33 PageID #: 198



                                   PRAYER FOR RELIEF

          WHEREFORE, Plaintiff Oyster respectfully requests that this Court enter:

          a.      A judgment in favor of Plaintiff that Defendants have infringed, either

   literally and/or under the doctrine of equivalents the ’500 Patent;

          b.      A permanent injunction prohibiting Defendants from further acts of

   infringement of the ’500 Patent;

          c.      A judgment reforming and/or revising the Oyster-Coriant Settlement and

   License Agreement so as to express the intention of the parties; or, in the alternative, a

   judgment rescinding such portions of the Oyster-Coriant Settlement and License

   Agreement as the Court may deem just and proper;

          d.      A judgment and order requiring Defendants to pay Plaintiff its damages,

   costs, expenses, and prejudgment and post-judgment interest for its infringement of the

   asserted patents, as provided under 35 U.S.C. § 284;

          e.      A judgment and order requiring Defendants to provide an accounting and

   to pay supplemental damages to Oyster, including without limitation, prejudgment and

   post-judgment interest;

          f.      A judgment and order requiring Defendants to pay punitive damages in an

   amount appropriate to punish the Defendants and to deter others from engaging in similar

   misconduct;

          g.      A judgment and order finding that this is an exceptional case within the

   meaning of 35 U.S.C. § 285 and awarding to Plaintiff its reasonable attorneys’ fees against

   Defendants; and




                                                31
Case 2:19-cv-00257-JRG Document 33 Filed 10/28/19 Page 32 of 33 PageID #: 199



           h.      Any and all other relief as the Court may deem appropriate and just under

   the circumstances.

                                 DEMAND FOR JURY TRIAL

           Plaintiff, under Rule 38 of the Federal Rules of Civil Procedure, requests a trial by

   jury of any issues so triable by right.

    Dated: October 28, 2019                          Respectfully submitted,

                                                     /s/ Reza Mirzaie
                                                     Marc A. Fenster (CA SBN 181067)
                                                     Reza Mirzaie (CA SBN 246953)
                                                     Paul Kroeger (CA SBN 229074)
                                                     Neil Rubin (CA SBN 250761)
                                                     RUSS AUGUST & KABAT
                                                     12424 Wilshire Boulevard, 12th Floor
                                                     Los Angeles, CA 90025
                                                     (310) 826-7474
                                                     mfenster@raklaw.com
                                                     rmirzaie@raklaw.com
                                                     pkroeger@raklaw.com
                                                     nrubin@raklaw.com


                                                     Attorneys for Plaintiff Oyster Optics, LLC




                                                32
Case 2:19-cv-00257-JRG Document 33 Filed 10/28/19 Page 33 of 33 PageID #: 200




                               CERTIFICATE OF SERVICE
           I hereby certify that the counsel of record who are deemed to have consented to

   electronic service are being served on October 28, 2019 with a copy of this document via
   the Court’s CM/ECF system per Local Rule CV-5(a)(3). Any other counsel of record will
   be served by electronic mail, facsimile transmission and/or first class mail on this same
   date.


                                                        /s/ Reza Mirzaie
                                                        Reza Mirzaie




                                              33
